J. S23035/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
KHRISTIAN BOOTH,                         :         No. 2288 EDA 2019
                                         :
                         Appellant       :


         Appeal from the Judgment of Sentence Entered July 14, 2017,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0011454-2016


BEFORE: NICHOLS, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     Filed: July 23, 2020

        Khristian Booth appeals from the July 14, 2017 judgment of sentence,

entered in the Court of Common Pleas of Philadelphia County, after he was

convicted in a bench trial of persons not to possess firearms, firearms not to

be carried without a license, and carrying firearms in public in Philadelphia.1

The trial court sentenced appellant to a term of incarceration of not less than

three and one-half nor more than seven years for persons not to possess

firearms.2 We affirm.




1   18 Pa.C.S.A. §§ 6105(1)(1), 6106(a)(1), and 6108.

2 Appellant was further sentenced to a consecutive term of three years’
probation for firearms not to be carried without a license and no further
penalty for carrying firearms in public in Philadelphia.
J. S23035/20

      The facts, as gleaned from the trial court’s opinion, are as follows. On

August 15, 2016, Officer Thomas Seymour received a call to respond to an

armed robbery. The call described two suspects and gave a location. While

driving to that location, Officer Seymour observed appellant and another male

walking down the street. There was no one else in the area. The men fit the

radio description of the suspects.   Officer Seymour exited his vehicle, gun

drawn, and identified himself as a police officer. He requested appellant to

get down on the ground, but appellant refused. Rather, appellant backed up

on the lawn of 1227 East Johnson Street, with his hand on his right waistband.

As Officer Seymour approached, appellant turned and fled between the

houses.   Officer Seymour last saw appellant run to the rear of 1227 East

Johnson Street and towards 1224 Barringer Street.

      Officer   Seymour   abandoned     the   chase   to   assist   his   partner,

Officer Harris, in securing the other suspect and radioed appellant’s location

to other officers. He then heard a loud bang. Officers recovered a firearm

from 1224 Barringer Street, the last place Officer Seymour observed

appellant. The robbery victim identified the gun by serial number. Appellant

was not licensed to possess or carry a firearm. It was stipulated that appellant

had a prior conviction which made him ineligible to possess a firearm and that

the gun was operable.

      Following his conviction and sentencing, appellant did not file a

post-sentence motion or a direct appeal. On July 5, 2018, appellant filed a



                                     -2-
J. S23035/20

pro se petition pursuant to the Post Conviction Relief Act.3 On July 23, 2019,

the PRCA court reinstated appellant’s rights nunc pro tunc to file a

post-sentence motion and a direct appeal. On July 24, 2019, appellant filed

a motion for reconsideration of the verdict and for a new trial. The motion

was denied July 30, 2019. Appellant filed a timely appeal. The trial court

directed appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Appellant timely complied. The trial court

then filed its Rule 1925(a) opinion.

        Appellant raises the following issues on appeal:

              [1.]   [WHETHER] THE VERDICT IS AGAINST THE
                     WEIGHT OF THE EVIDENCE SUCH THAT
                     CERTAIN FACTS ARE SO CLEARLY OF GREATER
                     WEIGHT THAT TO IGNORE THEM OR TO GIVE
                     THEM EQUAL WEIGHT WITH ALL THE FACTS IS
                     TO   DENY   JUSTICE,  SPECIFICALLY  THE
                     APPELLANT’S POSSESSION OF A HANDGUN[?]

              [2.]   [WHETHER] THERE WAS NOT SUFFICIENT
                     EVIDENCE TO ENABLE THE FACT-FINDER TO
                     FIND EVERY ELEMENT OF THE CRIME BEYOND
                     A REASONABLE DOUBT SPECIFICALLY THE
                     APPELLANT’S POSSESSION OF A HANDGUN[?]

Appellant’s brief at 6.

        At the outset, we note that appellant asserts the same argument in

support of both his weight and sufficiency of the evidence claims. 4 Appellant




3   42 Pa.C.S.A. §§ 9541-9546.

4 Further, in his brief, appellant relies on the same facts and “echo[es] the
same arguments” in support of both claims. (Appellant’s brief at 11, 15, 16.)


                                       -3-
J. S23035/20

argues that, even accepting the police officer’s testimony5 as true, the

Commonwealth failed to prove he possessed a firearm. (See appellant’s brief

at 11-12, 16.)

        Claims challenging the weight of the evidence and sufficiency of the

evidence differ.

               [A] challenge to the weight of the evidence is distinct
               from a challenge to the sufficiency of the evidence in
               that the former concedes that the Commonwealth has
               produced sufficient evidence of each element of the
               crime, “but questions which evidence is to be
               believed.

Commonwealth v. Richard, 150 A.3d 504, 516 (Pa.Super. 2016) (citation

omitted).

        Here, in support of his weight claim, “appellant does not argue that the

officer’s testimony should not be believed, rather that even taking the officer’s

testimony as gospel truth, the weight of the evidence still does not support a

conviction.”     (Appellant’s brief at 11-12.)    Thus, appellant’s weight of the

evidence claim is actually a sufficiency of the evidence claim.

        As to challenges to the sufficiency of the evidence,

               [o]ur standard of review for a challenge to the
               sufficiency of the evidence is well settled. We must
               view all the evidence in the light most favorable to the
               verdict winner, giving that party the benefit of all
               reasonable inferences to be drawn therefrom.
               Additionally, it is not the role of an appellate court to
               weigh the evidence or to substitute our judgment for
               that of the fact-finder.


5   Here, Officer Seymour was the sole witness at trial.


                                         -4-
J. S23035/20

Commonwealth v. Alford, 880 A.2d 666, 669-670 (Pa.Super. 2005),

appeal denied, 890 A.2d 1055 (Pa. 2005), quoting Commonwealth v.

Gruff, 822 A.2d 773, 775 (Pa.Super. 2003), appeal denied, 863 A.2d 1143

(Pa. 2004) (citations omitted).

            In addition, we note that the facts and circumstances
            established by the Commonwealth need not preclude
            every possibility of innocence. Any doubts regarding
            a defendant’s guilt may be resolved by the fact-finder
            unless the evidence is so weak and inconclusive that
            as a matter of law no probability of fact may be drawn
            from     the    combined     circumstances.         The
            Commonwealth may sustain its burden of proving
            every element of the crime beyond a reasonable doubt
            by means of wholly circumstantial evidence.
            Moreover, in applying the above test, the entire record
            must be evaluated and all evidence actually received
            must be considered. Finally, the finder of fact while
            passing upon the credibility of witnesses and the
            weight of the evidence produced, is free to believe all,
            part or none of the evidence.

Commonwealth v. Tejada, 107 A.3d 788, 792-793 (Pa.Super. 2015)

(citations omitted), appeal denied, 119 A.3d 351 (Pa. 2015).

      Appellant was convicted of persons not to possess firearms, firearms not

to be carried without a license, and carrying firearms in public in Philadelphia.

To convict a defendant for possession of a firearm by a prohibited person, the

Commonwealth must prove defendant was in possession of a firearm and was

previously convicted of an offense enumerated in the statute.               See

Commonwealth v. Williams, 911 A.2d 548, 550 (Pa.Super. 2006),

abrogated on other grounds by Commonwealth v. Dantzler, 135 A.3d
1109 (Pa.Super. 2016) (en banc); 18 Pa.C.S.A. § 6105(a)(1). In order to


                                      -5-
J. S23035/20

convict    a    defendant    for   carrying   a   firearm   without   a   license,   the

Commonwealth must prove the weapon was a firearm, the defendant was not

licensed to carry the firearm, and he was carrying the firearm concealed on or

about his person. See Commonwealth v. Hewlett, 189 A.2d 1004, 1009

(Pa.Super. 2018) (citation omitted), appeal denied, 197 A.3d 1176 (Pa.

2018); 18 Pa.C.S.A. § 6106(a)(1). Lastly, a defendant carrying a firearm on

a public street in Philadelphia, when not licensed to do so, violates

Section 6108.        See 18 Pa.C.S.A. § 6108.           Each offense requires the

Commonwealth to prove that appellant possessed a firearm.

     Here, because the firearm was not found on appellant’s person, the

Commonwealth was required to prove appellant constructively possessed the

firearm.       See Commonwealth v. Brown, 48 A.3d 426, 430 (Pa.Super.

2012), appeal denied, 63 A.3d 1243 (Pa. 2013).

                Constructive possession is a legal fiction, a pragmatic
                construct to deal with the realities of criminal law
                enforcement. Constructive possession is an inference
                arising from a set of facts that possession of the
                contraband was more likely than not. We have
                defined constructive possession as conscious
                dominion.      We subsequently defined conscious
                dominion as the power to control the contraband and
                the intent to exercise that control. To aid application,
                we have held that constructive possession may be
                established by the totality of the circumstances.

Commonwealth v. Parker, 847 A.2d 745, 750 (Pa.Super. 2004) (internal

citations and quotation marks omitted). “In order to prove that a defendant

had constructive possession of a prohibited item, the Commonwealth must



                                          -6-
J. S23035/20

establish that the defendant had both the ability to consciously exercise

control over it as well as the intent to exercise such control.” Commonwealth

v. Harvard, 64 A.3d 690, 699 (Pa. Super. 2013) (citation omitted), appeal

denied, 77 A.3d 636 (Pa. 2013). “An intent to maintain a conscious dominion

may be inferred from the totality of the circumstances, and circumstantial

evidence may be used to establish a defendant’s possession.” Id.

     Appellant argues there was insufficient evidence from which to infer

possession because

           [t]here was no fingerprint or DNA evidence to link
           [appellant] to the handgun. There was no video to
           support the charges. There was no testimony that
           [appellant] was observed holding a gun or even that
           police observed the outline of a handgun which was
           visible through [appellant]’s clothing. The leap that
           the trial court made was that whatever object
           [appellant] may have had in his waistband area must
           have been a gun. This reasoning is not supported by
           any corroborating physical evidence, rather it is based
           on the credibility and the opinion of [O]fficer Seymour
           that, more likely than not, the perceived object in
           [appellant]’s waistband must have been a gun.
Id. at 12.6 We do not agree.

     The record reveals that appellant met the description of one of the

suspects in an armed robbery during which a firearm was taken. (Notes of

testimony, 5/12/17 at 11, 12.) Appellant had his hand on his right waistband

and refused to obey Officer Seymour’s commands. (Id. at 11, 12.) Rather,


6 This reasoning was incorporated into appellant’s argument in support of his
sufficiency claim from his argument in support of his weight claim.
(Appellant’s brief at 16.)


                                    -7-
J. S23035/20

appellant began to back up slowly and then turned and ran. (Id. at 12, 14.)

The last place Officer Seymour observed appellant was the area from which a

firearm was recovered. (Id. at 16.) The victim identified the firearm based

on its serial number. (Id. at 27.) This evidence, although circumstantial,

sufficiently linked appellant to the firearm. The fact that no physical evidence

linked appellant to the firearm does not undermine the convincing

circumstantial   evidence   that   he    constructively   possessed   it.   See

Commonwealth v. Lopez, 57 A.3d 74, 80 (Pa.Super. 2012) (holding that

the lack of forensic evidence was not fatal to the prosecution’s case based on

wholly circumstantial evidence), appeal denied, 62 A.3d 379 (Pa. 2013).

      We are satisfied that the totality of the circumstances warranted a

finding of constructive possession of a firearm. The trial court, as fact-finder,

could reasonably have inferred appellant possessed the firearm based on the

facts of record, as summarized above. Appellant’s sufficiency claim, therefore,

lacks merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 7/23/20


                                        -8-